The defendant has appealed from his conviction of rape and has argued two assignments of error. There was no error.
1. After a number of questions had been put to a police officer during cross-examination by the defendant’s counsel concerning the place at which the victim had met the defendant and whether those premises were licensed for the sale of liquor, counsel asked the officer, "And this liquor license would have been obtained through the liquor commission?” The prosecuting attorney’s objection on the ground of "materiality” was sustained. While how far the cross-examination of a witness may be relevant to the issue on trial must be left largely to the discretion of the trial judge (Commonwealth v. Nassar, 351 Mass. 37, 43-44 [1966]), the defendant had had the indulgence of that discretion until he asked the question to which exception was taken. Compare Commonwealth v. Mott, 5 Mass. App. Ct. 811 (1977). Whatever relevance the answer to that query might have had to the issue on trial was so attenuated that there was no abuse of discretion in its exclusion.
2. After the admission in evidence of two photographs which bore the date on which the defendant had been booked on the rape charge and which tended to disprove the defendant’s statement that he had never worn a flowered shirt of the type he was said to have been wearing at the time of the crime, the defendant was asked by the prosecutor, "Tell the judge and the jury when that picture was taken.” The defendant’s counsel objected to the prosecutor’s refusal to show the photographs to the defendant in order that he could "know what picture you’re talking about.” When one reads the three pages of transcript immediately preceding the one on which the quoted question appears, it becomes obvious that the defendant had not only seen the photographs but was quite eager to inform the court when they had been taken. Immediately after his counsel’s objection was overruled, the defendant testified that the photographs had been taken when he was fifteen years old. (He was seventeen at the time of the crime.) We regard this assignment as totally devoid of merit.

Judgment affirmed.